DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed October 11, 2021, new claim 18 has been added. Claims 1-18 are pending.
In view of the amendment and argument filed October 11, 2021, the rejection of claims 1-6, 8-9, 12-14, 17 under 35 U.S.C. 102(a)(1) as being anticipated by Hargis et al. (US 4, 669,518) has been withdrawn. The rejection of claims 1-7, 9-14, 17 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. - ZHENXI WANG ET AL: "Preparation, kinetics and microstructures of well-defined PS-b-PS/Bd diblock copolymers via RAFT mini emulsion polymerization", JOURNAL OF POLYMER RESEARCH, vol. 20, no. 11, 14 October 2013 (2013-10-14), has been withdrawn. The rejection of claims 1-7, 9, 11-16, 17 under 35 U.S.C. 102(a)(1) as being anticipated by Borg Warner (GB 1156932 A), has been withdrawn. 

Allowances
4.	Claims 1-18 have been allowed. 
5. 	The following is an examiner’s statement of reasons for allowance:
As of the date of this office action, the examiner has not located or identified any reference that can be used singularly or in combination with another reference including the closest prior art of Hargis et al. (US 4, 669,518), ZHENXI WANG ET AL: "Preparation, kinetics and microstructures of well-defined PS-b-PS/Bd diblock copolymers via RAFT mini emulsion polymerization", JOURNAL OF POLYMER RESEARCH, vol. 20, no. 11, 14 October 2013 (2013-10-14), and Borg Warner (GB 1156932 A) to render the present invention anticipated or obvious to one of ordinary skill in the art.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097. The examiner can normally be reached Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
October 12, 2021